Citation Nr: 0800726	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-15 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for left renal cell 
carcinoma, status post nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the VA 
Regional Office (RO) in No. Little Rock, Arkansas, which 
denied the veteran's claim for service connection for left 
renal cell carcinoma, status post nephrectomy.  

In November 2007, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The veteran does not have left renal cell carcinoma, status 
post nephrectomy, that was caused or aggravated by his 
service, or by a service-connected disability, nor was a 
tumor of the kidney manifested until more than one year after 
separation from service.  


CONCLUSION OF LAW

Left renal cell carcinoma, status post nephrectomy, was not 
incurred in or aggravated by the veteran's active military 
service, or a service-connected condition; left renal cell 
carcinoma may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2007).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2007).  Additionally, 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The claims files include a March 1991 decision of the Social 
Security Administration (SSA), and supporting documentation, 
which shows that the veteran was determined to be disabled as 
of November 1989 due to a primary diagnosis of a psychiatric 
disorder, and a secondary diagnosis of hypertension.  As the 
SSA's decision does not contain relevant findings, it will 
not be further discussed.

The veteran's service medical records do not show treatment 
for renal/kidney symptoms, or a relevant diagnosis.  The 
veteran's separation examination report, dated in August 
1969, shows that his G-U (genitourinary system) was 
clinically evaluated as normal.  In an accompanying "report 
of medical history," he denied a history of "kidney stone 
or blood in urine," and he did not report any relevant 
symptoms.  The service medical records clearly provide 
evidence against this claim.       

The post-service medical evidence in the claims files 
consists of VA and non-VA reports, dated between 1988 and 
2006.  This evidence shows that in November 1995, the veteran 
underwent a bilateral pelvic lymph node dissection and nerve-
sparing radical prostatectomy.  The pre-and postoperative 
diagnoses were localized prostate cancer.  

In a rating decision, dated in January 1997, the RO granted 
service connection for postoperative radical prostatectomy 
for prostate cancer, on a presumptive basis for veterans who 
have been presumed to have been exposed to Agent Orange.  See 
38 C.F.R. §§ 3.307, 3.309.  In this regard, the veteran's 
service medical records indicate that he served in the 
Republic of Vietnam from about March 1968 to January 1969.  
See veteran's personnel file (DA Form 20).  The Board notes 
that service connection is also in effect for post-traumatic 
stress disorder, and erectile dysfunction.  

In August 2004, the veteran underwent a left radical 
nephrectomy.  His pre- and postoperative diagnoses were left 
renal mass and elevated serum PSA status-post radical 
prostatectomy.  An associated pathology report notes renal 
cell carcinoma, clear cell type, Fuhrman Grade 2.  See August 
2004 reports from the University Hospital of Arkansas 
("UHA").  The operative report states that the veteran had 
been given a CT (computerized tomography) scan for a rising 
PSA (prostate-specific antigen), status post prostatectomy, 
and that an "incidental left renal mass" had been 
identified in the left renal pole and extending up the 
helium.  

VA progress notes, dated between August 2004 and 2006, show 
that the veteran's prostate and kidney conditions were 
monitored.  Progress notes, dated in July and October of 
2006, note a stable PSA, and contain assessments noting 
"advancing prostate CA (cancer)," but that he was 
asymptomatic.  His history of RCC (renal cell carcinoma) was 
noted to be "without evidence of disease."  

A VA genitourinary examination report, dated in November 
2006, notes that the veteran has not had a recurrence of his 
renal cell cancer.  The relevant final impression notes renal 
cell cancer.  

As an initial matter, with regard to the possibility of 
"direct" service connection, the veteran's service medical 
records do not show complaints of, or treatment for, kidney 
symptoms, nor do they contain a diagnosis of left renal cell 
carcinoma.  Therefore, a chronic condition is not shown 
during service.  The earliest evidence of the claimed 
condition is dated in 2004.  This is about 34 years after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

With regard to the secondary issue, there is no competent 
evidence showing that the appellant has left renal cell 
carcinoma, status post nephrectomy, as a result of any injury 
or disease during his service.  The Board must find that the 
post-service medical treatment record provides only more 
evidence against this claim, indicating two disorders that 
have no connection.  A detailed review of the treatment 
records fails to indicate any connection, or indication of a 
connection, between the service connected problem and the 
issue before the Board at this time, effectively providing 
evidence against the lay contention that there is some form 
of connection.   

Finally, there is no competent evidence of left renal cell 
carcinoma that was manifest to a compensable degree within 
one year of separation from active duty service, such that 
service connection for a kidney tumor is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, although the veteran is shown to have served in 
Vietnam, and is therefore presumed to have been exposed to 
Agent Orange, the applicable law does not include left renal 
cell carcinoma as a condition for which presumptive service 
connection may be granted on this basis.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  
The very long time between service in Vietnam (with extensive 
exposure to herbicides) and the current problem at issue 
clearly indicates no connection, beyond the fact that such a 
disorder has not been found to be connected with exposure to 
herbicides. 

The appellant's primary argument is that his left renal cell 
carcinoma, status post nephrectomy, was caused or aggravated 
by his service-connected postoperative prostatectomy.  
However, there is no evidence of record to show or indicate 
that the veteran's left renal cell carcinoma, status post 
nephrectomy, is related to his postoperative radical 
prostatectomy for prostate cancer, or to any other service-
connected condition.  See 38 C.F.R. § 3.310.  

In reaching this decision, the Board has considered that the 
August 2004 UHA operative report indicates that the veteran's 
left renal mass was discovered while he was being treated for 
a service-connected condition (i.e., after he was given an 
abdominal CT scan for a rising PSA), and that the report 
contains diagnoses that mention "a left renal mass" in the 
same sentence as "elevated serum PSA status post radical 
prostatectomy."  The renal mass was also described as 
"incidental" in the operative report.  However, none of 
this is sufficient, in the Board's judgment, to suggest any 
etiological relationship.  In this regard, the relevant 
medical evidence shows that the veteran underwent his 
prostatectomy in November 1995, and that he underwent his 
left nephrectomy over eight years later, in August 2004.  The 
fact that a left renal mass was discovered incidental to, 
i.e., concomitant with, a course of treatment for his 
postoperative radical prostatectomy for prostate cancer in 
2004 is not evidence that the veteran's postoperative radical 
prostatectomy for prostate cancer either caused or aggravated 
his left renal cell carcinoma, status post nephrectomy.  

Based on the above, the Board therefore finds that service 
connection for left renal cell carcinoma, status post 
nephrectomy is not warranted under 38 C.F.R. § 3.310 or Allen 
v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that left renal cell carcinoma is related to 
service many years ago and/or to a service-connected 
condition, and these are not contentions capable of lay 
diagnosis.  See Espiritu; Woehlaert v. Nicholson, No. 05-2302 
(U.S. Vet. App. August 24, 2007).  

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that the claimed condition began 
years after service, and which does not contain evidence of a 
nexus between the claimed condition and the veteran's 
service, or a service-connected disability), the Board's 
finds that the medical evidence outweighs the veteran's 
contention that he has left renal cell carcinoma, status post 
nephrectomy, that is related to his service, or to a service-
connected condition.  

In this regard, to the extent that the veteran may have been 
deemed to have participated in combat, the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a diagnosis, and a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  The claim is denied.    

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in May 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The May 2005 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and SSA records.  The veteran has been 
afforded an examination.  Although an etiological opinion has 
not been obtained, under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment, the claimed condition is first shown 
about 34 years after separation from service, and there is no 
competent evidence to show that the claimed condition is 
related to the veteran's service, or to a service-connected 
disability.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against this claim.  

Finally, the veteran's representative has requested an 
independent medical expert's ("IME") opinion.  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2007).  
However, the Board notes that the claims files do not contain 
conflicting medical opinions, and the Board finds that the 
issue on appeal is not of such medical complexity or 
controversy that a remand for an IME's opinion is required.  
The Board concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of 
the record, particularly the post-service treatment record, 
the Board finds no basis for a medical opinion to be 
obtained.         

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for left renal cell carcinoma, status post 
nephrectomy, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


